DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered. 

Response to Amendment
The amendment filed on 07/15/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Michael Rodriguez (Registration Number 60,236) on July 29, 2021.

Please replace the claims as follows:
1.	(Currently Amended)	An electronic device comprising:
a communication circuit configured to connect, via a communication channel, with at least one first external electronic device; and
at least one processor functionally connected to the communication circuit,
wherein the at least one processor is configured to:

receive the companion device authentication information from the at least one first external electronic device and store the companion device authentication information; and
in response to the electronic device being connected with the second external electronic device:
register the electronic device as a companion device of the second external electronic device, and
transmit the stored companion device authentication information to the second external electronic device such that the at least one first external electronic device is registered as the companion device of the second external electronic device, [[and]]
wherein the second external electronic device connects with the electronic device or the at least one first external electronic device automatically in response to detecting that the electronic device or the at least one first external electronic device is within a predetermined distance from the second external electronic device, after the registration of the companion device is completed, and
wherein the at least one processor is configured to register the electronic device as the companion device of the second external electronic device by using a companion device framework.

6.	(Canceled) 

7.	(Currently Amended)	An electronic device comprising:

at least one processor functionally connected to the communication circuit,
wherein the at least one processor is configured to:
register the at least one first external electronic device as a companion device of the electronic device in response to connecting with the at least one first external electronic device;
receive, from the at least one first external electronic device, companion device authentication information necessary for registering at least one second external electronic device as a companion device of the electronic device; 
register the at least one second external electronic device as the companion device of the electronic device, based on the companion device authentication information received from the at least one first external electronic device; and
connect with the at least one first external electronic device or the at least one second external electronic device automatically in response to detecting that the at least one first external electronic device or the at least one second external electronic device is within a predetermined distance from the electronic device, after the registration of the companion device is completed,
wherein the at least one processor is configured to register the at least one first external electronic device as the companion device of the electronic device by using a companion device framework.

10.	(Currently Amended)	A method for managing a companion device of an electronic device, the method comprising:
connecting, by the electronic device, with at least one first external electronic device; 

receiving the companion device authentication information from the at least one first external electronic device, and storing the companion device authentication information; and
in response to the electronic device being connected with the second external electronic device, registering the electronic device as a companion device of the second external electronic device and transmitting the stored companion device authentication information to the second external electronic device such that the at least one first external electronic device is registered as a companion device of the second external electronic device,
wherein the second external electronic device connects with the electronic device or the at least one first external electronic device automatically in response to detecting that the electronic device or the at least one first external electronic device is within a predetermined distance from the second external electronic device, after the registration of the companion device is completed, and
wherein the registering the electronic device as the companion device of the second external electronic device comprises registering the electronic device as the companion device of the second external electronic device by using a companion device framework.

15.	(Canceled) 


Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in .
The present invention is directed a method which register a companion device using stored authentication data of one device, from an electronic device to transmit to the companion device automatically when the companion device within a predetermine distance from the electronic device. The closest prior arts, as previously recited, Ganapathy (U.S. Pub. Number 2011/0225640) directs to automatically associate with a plurality of computers. When a computer discovers such a portable device with which it is not yet associated, the computer can identify a user logged into the computer and use information identifying the user to retrieve authentication information that is device independent and is expected to be presented by the portable device to authenticate it and allow automatic association; OR a newly cite reference, Woodward (U.S. Pat. Number 9,882,895) discloses first computing device provides an indication that the first computing device accepts dynamic user registration of user accounts over a wireless connection. A second computing device automatically connects to the first computing device and passes an account token to the first computing device over the wireless connection, all without physical interaction with the first computing device. The first computing device automatically contacts a remote account server to retrieve a user account associated with the account token and registers the user account with the first computing device; OR newly cite reference, Kulkarni (U.S. Pub. Number 2016/0299779) discloses providing a service on a wearable device where the wearable device is limited in its functionality in some way when compared with a companion device. In particular, the disclosure describes use cases for configuring the wearable device, and use cases for configuring a wearable device and performing service application functions on the wearable device while leveraging a companion device, e.g., a cloud service can manage configuration of wearable devices pairing /registration wearable device with a companion device. For instance, the cloud service 
However, none of Ganapathy, Woodward and Kulkarni teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claim 1. For example, none of the cited prior arts teaches or suggests the elements of “wherein the second external electronic device connects with the electronic device or the at least one first external electronic device automatically in response to detecting that the electronic device or the at least one first external electronic device is within a predetermined distance from the second external electronic device, after the registration of the companion device is completed, and wherein the at least one processor is configured to register the electronic device as the companion device of the second external electronic device by using a companion device framework”, as recited in claims 1, 7 and 10. 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 7 and 10, thus the claim is considered allowable. The dependent claims which further limit claims 1, 7 and 10 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491